*240Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shon Conner Williams seeks to appeal the district court’s order denying his motion for reconsideration in sentencing challenging the extent of the district court’s reduction of his sentence in granting the Government’s motion pursuant to Fed. R.Crim.P. 35(b). We conclude that the extent of the district court’s reduction is unreviewable on appeal. See 18 U.S.C. § 3742(a) (2006); United States v. Allen, 491 F.3d 178, 193 (4th Cir.2007); United States v. Pridgen, 64 F.3d 147, 149 (4th Cir.1995); United States v. Hill, 70 F.3d 321, 325 (4th Cir.1995). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.